Case 6:20-cv-00032-CEM-EJK Document1 Filed 01/08/20 Page 1 of 6 PageID 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT
for the MIDDLE
District of FLORIDA

ORLANDO Division

BARBARA ROBINSON

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and atiach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) [] Yes

ATTRACTIONS LODGING INC. dba- ALL GUEST SERVICES-AG

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

Ne ee ee a Oe ee es ee ee ee ee ee ee te

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

 

6 HY 8- NYP 6202

qo
an

CaseNo. & :2O-W=-72-QKL-YI- ETH
(to be filled in by the Clerk's Office)

[Wf No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name BARBARA ROBINSON
Street Address P.O. BOX 332
City and County OCOEE, - ORANGE COUNTY
State and Zip Code FLORIDA, 34761
Telephone Number _ 407-274-8714 _
E-mail Address bim726@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 6:20-cv-00032-CEM-EJK Document 1 Filed 01/08/20 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title ¢if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known}
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Barbara Robinson

LINDA PIESKO
OWNER

 

4311 VINELAND ROAD #F
ORLANDO - ORANGE COUNTY
32811
407-8480064

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case 6:20-cv-00032-CEM-EJK Document1 Filed 01/08/20 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name ATTRACTIONS LODGING dba- allguest services- AGS
Street Address various hotel siteS- mai office is-4311 VINELAND ROAD
City and County ORLANDO, -ORANGE COUNTY
State and Zip Code FLORIDA, 32811
Telephone Number 407- 648-0064

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

[Ly Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[Yi Jv Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: in order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

L] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

 

C] Other federal law (specify the federal law):
42 U.S.C. § 405(g) (2010)
CJ Relevant state law (specify, if known):
LJ Relevant city or county law (specify, if known):

 

Barbara Robinson Page 3 of 6
Case 6:20-cv-00032-CEM-EJK Document1 Filed 01/08/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 2/16) Complaint for Employment Discrimination

 

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

KAN OWOO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation. Negative Bullying; and Intimidation,

Other acts (specify): Pervasisve offensive comments/actions; Tampering with work equipment;

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

federal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
2014-2018
Cc. I believe that defendant(s) (check one):

M4

is/are still committing these acts against me.

 

 

 

 

 

L] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check ail that apply and explain):
C] race
Mi color
L] gender/sex
C] religion
C national origin
V age (vear of birth) 4 964 7 (only when asserting a claim of age discrimination.)
C] disability or perceived disability (specify disabitity)
E. The facts of my case are as follows. Attach additional pages if needed.

@ ine secret promotions that increased 2015-2018., to younger than 40 years individuals who are less experienced and less
Auatitial laintiff. In addition to the offensive comments, Negative reinforcements actions; Intimidation with Disrespectful, impertinent,

harassing actions from managers over time. The high disregard to her emails for Help to pestering issues from managers
has causes Distress to Ms. Robinson from such Depraved condition, Forcing Her to leave the job.

Page 4 of 6

Barbara Robinson
Case 6:20-cv-00032-CEM-EJK Document1 Filed 01/08/20 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

It is unconscionable for the ALJ to Biasely side with Respondent, that Plaintiff does not have a case because she was not
fired from the job. No potential employer will recruit if you are fired from your last job.

It is prudent for Plaintiffs health and peace of mind to not stay in such deprived and stressful work conditions.

Plaintiff contends employer knowingly aware of the disadvantages status on claimant by passing her over with the many

secret promotions. The evidences prove discriminatory intent. The ALJ only consider the rude actions and offensive comments
from the Managers, Nor the constant Pestering and Intimidation actions Plaintiff experienced. ALJ was prejudicial in ded'sion
to consider on partial conversation from Respondent, which i is their negative response, instead of proactive. Also, e negative

TX f
ote: As “ddiviorcl support for the facts 1° ‘your verte ou ri attach to this complaint a copy 0 of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the

relevant state or city human rights division.)

         

Exhaustion of Federal Administrative Remedies
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or

my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
ON (date)

March 05, 2019

B. The Equal Employment Opportunity Commission (check one):
LJ has not issued a Notice of Right to Sue letter.
M issued a Notice of Right to Sue letter, which I received on (date) —- 10/10/2019

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

M1 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages.

Plaintiff warrants no less than FORTY THOUSAND DOLLARS-us CURRENCY ($40,C00USD), FOR THE INTENT OF

economic viabilty deprivement in career advancement, that has been phsically humiliating and demoralizing.

Additionally, the loss of seniority, and the disregard to provide help/solution to pestering, Intimidation, offensive, rude, and negative
Bullying actions from mnaagers, as the evidences have supported, especially the fact that Plaintiff did aprroach managers about
wanting promotion.

Page 5 of 6

Barbara Robinson
Case 6:20-cv-00032-CEM-EJK Document1 Filed 01/08/20 Page 6 of 6 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VIL

The negative ...

..concerns from Respondent were heard in court for the first time o n 11/29/18, After, Plaintiff left the company. This was a Surprise
to Plaintiff. Respondent could not present any documented evidences, only partial negative conversation response, (that excluded

the Plaintiffs side of the conversation). The full conversations are re - presented in Plaintiffs evidences to show employer's
Negative responses.

Plaintiff deemed punitive damages for Defamation is warranted, and in persuant to FI. Stat. § 768.72 § 2(a) (b).

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 01/08/2020

Signature of Plaintiff 6 4 plun—

a

Printed Name of Plaintiff BARBARA ROBINSON

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
